Citation Nr: 1117438	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  05-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for urinary dysfunction.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to October 1994 and from December 1997 to May 2003 and additional Air National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, in which the RO, in pertinent part, declined to reopen the Veteran's previously denied claim of service connection for chronic bronchitis and reopened the previously denied claim of service connection for urinary dysfunction and denied this claim on the merits.

In November 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.

The Board observes that, in a December 1997 rating decision, the RO denied the Veteran's claims of service connection for urinary dysfunction and for chronic bronchitis.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been submitted to reopen claims of service connection for urinary dysfunction and for chronic bronchitis are as stated on the title page of this decision.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been submitted to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below, the Board finds that new and material evidence has been submitted to reopen the Veteran's previously denied claims of service connection for urinary dysfunction and for chronic bronchitis.  The Board also finds that additional development is necessary before the underlying claims can be adjudicated on the merits.  The issues of entitlement to service connection for urinary dysfunction and for chronic bronchitis are addressed in the REMAND portion of the decision below and are REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  In December 1997, the RO denied the Veteran's claims of service connection for urinary dysfunction and for chronic bronchitis; this decision was not appealed and it became final.

2.  The evidence submitted since December 1997 relates to unestablished facts necessary to substantiate the claims of service connection for urinary dysfunction and for chronic bronchitis because it suggests that the Veteran currently experiences urinary dysfunction and chronic bronchitis which may be attributed to active service.


CONCLUSIONS OF LAW

1.  The December 1997 RO decision, which denied the Veteran's claims of service connection for urinary dysfunction and for chronic bronchitis, is final.  38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997), currently  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  Evidence submitted since the December 1997 RO decision in support of the claim of service connection for urinary dysfunction is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Evidence submitted since the December 1997 RO decision in support of the claim of service connection for chronic bronchitis is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that new and material evidence has been submitted sufficient to reopen her previously denied service connection claims for urinary dysfunction and for chronic bronchitis.  She specifically contends that, because she experienced both of these disabilities during active service and continued to experience them since her service separation, she is entitled to reopen the previously denied claims.

In December 1997, the RO denied, in pertinent part, the Veteran's claims of service connection for urinary dysfunction (which it characterized as chronic yeast infections, urinary tract infections, and cystitis) and for chronic bronchitis (which it characterized as bronchitis).  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The Veteran did not initiate an appeal of the December 1997 rating decision and it became final.

The claims of service connection for urinary dysfunction and for chronic bronchitis may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen her previously denied service connection claims on a VA Form 21-526 which was dated on March 26, 2003.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  As relevant to this appeal, new evidence means existing evidence not previously received to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

With respect to the Veteran's application to reopen a claim of service connection for urinary dysfunction, the evidence before VA at the time of the prior final RO decision in December 1997 consisted of the Veteran's service treatment records.  The RO noted that a review of the Veteran's service treatment records showed that she had been treated on multiple occasions during service for urinary tract infections and also had been treated occasionally for yeast infections.  Each infection had been resolved with in-service treatment with antibiotics and was considered acute and transitory with no residual or chronic disability shown.  The RO also noted that no evidence had been received from the Veteran which demonstrated that she experienced any current disability due to urinary dysfunction which could be attributed to active service.  Thus, the claim was denied.

The newly submitted evidence includes the Veteran's VA treatment records and lay statements.  This evidence shows that, on VA outpatient treatment in July 2004, the Veteran's complaints included increased urinary problems since a hysterectomy in 2001 for abnormal vaginal bleeding.  A history of recurrent urinary tract infections prior to her hysterectomy, usually occurring once or twice a year and requiring antibiotic treatment, also was noted.  Since her hysterectomy, the Veteran reported experiencing "urinary hesitancy where her urine will tend to stop and go."  She also reported experiencing nocturia 3-4 times a night and some stress incontinence with heavy straining or heavy exercise if her bladder was full.  Physical examination showed an absent uterus and normal introitus and vagina.  The impressions included post-hysterectomy bladder dysfunction.

The Veteran reported in a July 2004 statement that she was "slow to pee" and experienced recurring bladder infections which made her "miserable."

On VA outpatient treatment in February 2005, the Veteran's complaints included bladder infections "all of her life."  She experienced 1-2 bladder infections per year "on the average."  She sometimes got up 5 times a night but, on average, she got up twice a night.  She also experienced urinary hesitancy.  She reported going to the restroom up to 5 times during an average work day as well.  She also reported experiencing urinary frequency, leakage, and incontinence.  The leakage was worse with coughing and some forms of exercise (running).  The VA examiner reviewed the Veteran's claims file, including her service treatment records.  Objective examination showed no leakage of urine with coughing.  The assessment included urinary symptoms which seemed to correlate with her surgical intervention and caused a lack of sleep at nighttime and urinary urgency and incontinence issues "which are problematic for her."  

With respect to the Veteran's application to reopen a claim of service connection for urinary dysfunction, the Board notes that the evidence which was of record in December 1997 showed that there was no competent evidence that the Veteran experienced any current urinary dysfunction which could be attributed to active service.  The newly submitted evidence (in this case, the Veteran's VA outpatient treatment records) suggests that the Veteran currently experiences urinary dysfunction which could be attributed to active service.  Thus, the Board finds that the evidence submitted since December 1997 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for urinary dysfunction and raises a reasonable possibility of substantiating it.  Because new and material evidence has been submitted, the Board finds that the previously denied claim of service connection for urinary dysfunction is reopened.

With respect to the Veteran's application to reopen a claim of service connection for chronic bronchitis, the evidence before VA at the time of the prior final RO decision in December 1997 consisted of the Veteran's service treatment records.  The RO noted that a review of the Veteran's service treatment records showed that she had been seen for bronchitis on several occasions during active service and it resolved with treatment.  The RO also noted that no evidence had been received which demonstrated that the Veteran experienced any current disability due to bronchitis which could be attributed to active service.  Thus, the claim was denied.

The newly submitted evidence includes the Veteran's VA treatment records and lay statements.  The newly submitted evidence shows that, although the Veteran was treated repeatedly from 2003 to 2005 by VA for complaints of sinusitis, she was not treated for bronchitis.  The Board observes that service connection currently is in effect for sinusitis.  The Veteran reported in a July 2004 statement that "when I had my first sinus infection I had a brutal case of bronchitis."  It appears that this statement refers to the Veteran's first in-service complaint of bronchitis which was resolved with treatment, as the RO noted in the December 1997 rating decision.  In her May 2005 statement, the Veteran contended that she had experienced "one very severe case of bronchitis in Guam in 1986 that was as a result of my very first sinus infection.  The doctor at that time stated a definitive link between the two conditions and cautioned me to always get treatment for the sinus infections."  The Veteran also contended that she had been diagnosed as having bronchitis in 2005.  She also essentially contended that her frequent sinus infections often led her to experience bronchitis.  She contended further that she recently had been diagnosed as having possible early constructive pulmonary impairment which was caused by bronchitis.  Attached to the Veteran's May 2005 statement was a copy of VA pulmonary function testing completed in June 2003 which shows a diagnosis of possible early obstructive pulmonary impairment.

With respect to the Veteran's request to reopen a previously denied service connection claim for chronic bronchitis, the Board notes that the evidence which was of record in December 1997 showed that there was no competent evidence that the Veteran experienced any current chronic bronchitis which could be attributed to active service.  The newly submitted evidence (in this case, the Veteran's lay statements) suggests that the Veteran currently experiences chronic bronchitis which could be attributed to active service.  Thus, the Board finds that the evidence submitted since December 1997 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for chronic bronchitis and raises a reasonable possibility of substantiating it.  Because new and material evidence has been submitted, the Board finds that the previously denied claim of service connection for chronic bronchitis also is reopened.


ORDER

As new and material evidence has been submitted, the previously denied claim of service connection for urinary dysfunction is reopened; to this extent only, the appeal is granted.

As new and material evidence has been submitted, the previously denied claim of service connection for chronic bronchitis is reopened; to this extent only, the appeal is granted.


REMAND

As noted above, the Board has found that new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claims of service connection for urinary dysfunction and for chronic bronchitis.  The Board also finds that additional development is necessary before the reopened claims can be adjudicated on the merits.  Because the reopened claims are being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran and her service representative.

The Board also notes that, because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with examinations which address the contended etiological relationships between her urinary dysfunction, her chronic bronchitis, and active service, on remand, she should be scheduled for appropriate examination(s).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her service representative with appropriate VCAA notice on her reopened claims of service connection for urinary dysfunction and for chronic bronchitis.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or her service representative and ask them to identify all VA and non-VA clinicians who have treated her for urinary dysfunction and/or chronic bronchitis since her separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of her urinary dysfunction.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of her physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current urinary dysfunction, if diagnosed, is related to active service or any incident of service, to include a hysterectomy.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of her chronic bronchitis.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of her physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current chronic bronchitis, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

5.  Thereafter, readjudicate the Veteran's claims of service connection for urinary dysfunction and for chronic bronchitis.  If the benefits sought on appeal remain denied, the Veteran and her service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


